[Cite as In re T.T., 2017-Ohio-912.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: T.T.                                            C.A. No.       28416



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE No.   DN 14-04-0198

                                  DECISION AND JOURNAL ENTRY

Dated: March 15, 2017



        HENSAL, Presiding Judge.

        {¶1}     Appellant, Liem T. (“Father”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that terminated his parental rights and placed his

minor child in the permanent custody of Summit County Children Services Board (“CSB”). This

Court affirms.

                                                  I.

        {¶2}     Father is the biological father of T.T., born October 25, 2010. The child’s mother

(“Mother”) did not appear at the permanent custody hearing or appeal from the trial court’s

judgment. According to a notice filed by Father during this appeal, Mother is now deceased.

        {¶3}     T.T. has four older half-siblings, who are not Father’s children and are not parties

to this appeal. T.T. was born in California, where he resided with Mother, his half-siblings, and

the father of the half-siblings. Shortly after T.T. was born, Mother moved to Summit County
                                                2


with T.T., his half-siblings, and the father of the older half-siblings.     Father remained in

California.

       {¶4}    CSB first became involved with this family during 2012, based on concerns that

the children were being neglected and the older children were being abused by Mother. Mother

and the other father worked on a case plan and the children were eventually returned to Mother’s

custody. During the year that the prior case was open, Father made one four-day trip to this area

to visit T.T. and expressed his agreement with returning the child to Mother’s custody. Although

the court placed T.T. in the joint legal custody of Mother and Father, the child lived with Mother

and the father of his half-siblings in Summit County and had little contact with Father. The prior

case was closed during January 2014.

       {¶5}    Three months later, T.T. and his four older half-siblings were removed from the

home of Mother and the father of the half-siblings pursuant to Juvenile Rule 6. CSB filed a

complaint to allege that T.T. was a dependent child because Mother had physically abused two

of T.T.’s older half-siblings and that she suffered from serious mental health problems. At that

time and throughout these proceedings, Father continued to reside in California.

       {¶6}    T.T. was later adjudicated a dependent child and placed in the temporary custody

of CSB. Mother was not permitted to have unsupervised contact with her children because, as

the caseworker explained, she had “tortured [some of her older children] in a sadistic manner.”

CSB was also concerned about Mother’s untreated mental health and substance abuse problems.

The children were temporarily placed with a maternal relative but were later removed from that

home because the relative was allowing Mother to have unsupervised access to the children.

T.T. was eventually placed in a foster home with his four older half-siblings. All five children

continued to reside in that home throughout the remainder of the proceedings.
                                                 3


       {¶7}     Although Mother made initial progress on the case plan, she later stopped

working toward reunification and eventually lost all contact with CSB, the guardian ad litem, and

the court.    Because the father of the older four children expressed an interest in providing a

home for all five children, CSB refocused its reunification efforts on him. Although he is not

T.T.’s biological father, T.T. had always considered him a father-figure because he had lived

with him and his contact with Father had been minimal.

       {¶8}     During this case, Father came from California for the adjudicatory and

dispositional hearings. During his stay here, he visited with T.T. and filed a motion for legal

custody of the child, but he then returned to California and did not pursue his request for

custody. According to the caseworker, although Father expressed an initial interest in custody of

T.T., he did not want to take the child to California with him at that time, but instead supported

the requests of Mother and/or maternal relatives for custody of the child.

       {¶9}     Throughout the next one and one-half years, Father failed to maintain contact

with his trial counsel, CSB, the guardian ad litem, the court, or his child. Because Mother and

the father of the older children failed to make progress toward reunification, CSB eventually

moved for permanent custody of T.T. and his four older half-siblings.

       {¶10} During February 2016, Father contacted CSB and again expressed interest in

having custody of T.T. Although CSB had not heard from Father for approximately 20 months,

it arranged for him to visit T.T. during March 2016 while he was in town for a scheduled court

hearing. CSB offered Father the opportunity for an overnight visit with T.T., but Father did not

want to visit the child without Mother to assist him. The caseworker expressed concern that

Father wanted Mother to be with T.T. and did not understand that she posed a threat to the child.
                                                   4


Father decided to have a two-hour visit with T.T. at the visitation center, which was Father’s

only interaction with T.T. during that trip to this area.

       {¶11} Father had no other face-to-face contact with T.T. during this case. Although

Father had expressed an interest to the foster mother in communicating with T.T. via internet

video communication, and the foster mother attempted to facilitate those communications, Father

did not follow through. Instead, Father’s communication with T.T. for the next five months was

limited to occasional telephone calls and five-year-old T.T. was often reluctant to speak to Father

over the phone.

       {¶12} Following a hearing held during August 2016, the trial court terminated Father’s

parental rights and placed T.T. in the permanent custody of CSB. Father appeals and raises one

assignment of error.

                                                  II.

                                    ASSIGNMENT OF ERROR

       THE TRIAL COURT’S DECISION TERMINATING FATHER’S PARENTAL
       RIGHTS AND GRANTING PERMANENT CUSTODY OF THE CHILD TO
       [CSB] WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶13} Father’s sole assignment of error is that the trial court’s permanent custody

decision was against the manifest weight of the evidence. Before a juvenile court may terminate

parental rights and award permanent custody of children to a proper moving agency it must find

clear and convincing evidence of both prongs of the permanent custody test: (1) that the children

are abandoned; orphaned; have been in the temporary custody of the agency for at least 12

months of a consecutive 22-month period; they or another child in a parent’s custody have been

adjudicated abused, neglected, or dependent on three separate occasions; or they cannot be

placed with either parent within a reasonable time or should not be placed with either parent,
                                                  5


based on an analysis under Revised Code Section 2151.414(E); and (2) that the grant of

permanent custody to the agency is in the best interest of the children, based on an analysis under

Section 2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S.,

75 Ohio St. 3d 95, 99 (1996).

       {¶14} The trial court found that CSB satisfied the first prong of the permanent custody

test because T.T. had been in the temporary custody of CSB for 12 or more months of a

consecutive 22-month period.       Father does not dispute that finding.        Father confines his

challenge to the trial court’s finding that permanent custody was in the best interest of T.T.

       {¶15} When determining the child’s best interest under Section 2151.414(D), the

juvenile court must consider all relevant factors, including the interaction and interrelationships

of the child, his wishes, the custodial history of the child, and his need for permanence in his life.

See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-Ohio-6284, ¶ 11. The trial court was

also required to consider whether any of the factors in Section 2151.414 (E)(7) to (11) apply to

the facts of the case. R.C. 2151.414(D)(1)(e). Of relevance here, the trial court found that

Father had abandoned T.T. under Section 2151.414(E)(10).

       {¶16} Because the trial court’s finding that Father abandoned T.T. is closely related to

the first best interest factor about the interaction and interrelationship between Father and T.T.,

this Court will consider those factors together. Father concedes that he abandoned T.T. for more

than a year, but argues that he made subsequent efforts to reconnect with the child.

       {¶17} The record reflects that Father’s interaction with T.T. during this case and

throughout the child’s life was extremely limited. During the prior case and this case, CSB

repeatedly attempted to facilitate increased interaction between Father and T.T., but Father
                                                  6


resisted those efforts. During the prior case, Father came to this area for several days but saw

T.T. only once.

        {¶18} Father visited T.T. once at the beginning of the case and had no further contact

with him for the next one and one-half years. It was not until after CSB moved for permanent

custody that Father again had any contact with CSB or T.T. Father visited T.T. during March

2016 and, although CSB wanted to extend his time with the child, Father declined CSB’s offer

for an overnight visit. He saw the child for one two-hour visit and then returned to California.

By the end of this case, T.T. was five years old, had seen Father only a few times during his life,

and had no parent-child bond with him.

        {¶19} Father, who is Vietnamese and does not fluently speak English, suggests that CSB

and/or the trial court may have improperly considered, or failed to reasonably accommodate, the

language barrier between him and T.T., who speaks only English. The record reflects that both

CSB and the trial court provided Father with an interpreter to facilitate communication with

other parties to the proceedings. Nothing in the record suggests that a language barrier posed an

obstacle to Father’s ability to visit with his child.   Although the trial court noted the language

barrier in its judgment entry, that observation was made as part of the trial court’s conclusion

that Father had abandoned T.T., that there was no bond between them, and that Father’s recent

attempts to contact the child by telephone were further hampered by a language barrier between

them.

        {¶20} In stark contrast to his lack of a relationship with Father, the evidence

demonstrated that T.T. was closely bonded to his four older half-siblings and the foster parents,

with whom he had lived for the past 14 months. Witnesses testified that T.T. was doing well in

the safe and structured environment in the foster home. The foster parents were interested in
                                                   7


adopting all five children. The foster mother, who herself is of Vietnamese heritage, had made

efforts to expose T.T. to that culture.

        {¶21} At the time of the permanent custody hearing, T.T. was only five years old, so the

guardian ad litem testified on his behalf. The guardian ad litem expressed his opinion that

permanent custody was in the best interest of T.T., so that he could be adopted by the foster

parents along with his four older half-siblings. He emphasized that T.T. is confused about who

Father is because he has had so little contact with him. As other witnesses had also testified, the

only father figure in T.T.’s life was the father of his older half-siblings.

        {¶22} During this case and the prior juvenile case, T.T. spent three of his five years

living in the care of people other than his parents. Moreover, although Father had joint legal

custody of T.T. for a period of time, T.T. has never resided in his physical custody and has had

only minimal contact with him throughout his life. Because T.T. had been in and out of

temporary placements throughout his life, he was in need of a legally secure permanent

placement.

        {¶23} The trial court reasonably concluded that a legally secure permanent placement

would only be achieved by placing T.T. in the permanent custody of CSB. Because Father has

failed to demonstrate any error in the trial court’s permanent custody decision, his assignment of

error is overruled.

                                                  III.

        {¶24} Father’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.
                                                 8




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



SCHAFER, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

DEREK CEK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

KANI HIGHTOWER, Attorney at Law, for Appellee.

RANDALL BRAY, Guardian ad Litem.